Citation Nr: 1724025	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy for the period prior to August 5, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy for the period prior to August 5, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 11, 1987 to January 2, 1995, and service under other than honorable conditions from January 3, 1995 to December 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The January 2010 rating decision granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, and assigned initial 10 percent ratings for each extremity, effective July 31, 2009.  Jurisdiction of these matters is with the RO in San Diego, California.
 
In March 2015, the Board remanded these matters for additional development. 

In a March 2016 rating decision, the San Diego RO granted higher 20 percent ratings for radiculopathy of the right lower extremity and left lower extremity, effective August 5, 2015.  While the RO has assigned higher, staged ratings for the Veteran's service-connected disabilities on appeal, this increase does not represent the maximum rating available for the periods before and after August 5, 2015.   Therefore, the claims for higher ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).





FINDINGS OF FACT

1.  For the period prior to August 5, 2015, the Veteran's right lower extremity radiculopathy symptoms are of no more than mild, incomplete paralysis of the sciatic nerve.

2.  For the period beginning on August 5, 2015, the Veteran's right lower extremity radiculopathy symptoms are of no more than moderate, incomplete paralysis of the sciatic nerve. 

3.  For the period prior to August 5, 2015, the Veteran's left lower extremity radiculopathy symptoms are of no more than mild, incomplete paralysis of the sciatic nerve.

4.  For the period beginning on August 5, 2015, the Veteran's left lower extremity radiculopathy symptoms are of no more than moderate, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period prior to August 5, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 20 percent as of August 5, 2015 for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for the period prior to August 5, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).
4.  The criteria for a rating in excess of 20 percent as of August 5, 2015 for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated July 2010 and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016.  Here, the Veteran has not identified any additional, unobtained, relevant, or available evidence.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, and lay statements from the Veteran and the Veteran's representative.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in September 2006, July 2009, August 2010, March 2012, August 2015, January 2016, and July 2016.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).
Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Factual Background

The Veteran underwent a rheumatology consultation in April 2005.  The Veteran reported pain radiating down both legs.  Upon physical exam, good peripheral pulses of the extremities were noted.  At a follow up evaluation in June 2005, Dr. S.V. noted persistent symptoms of pain in his knee and back.  There was no radiation of pain. 

In July 2005, the Veteran testified before a Decision Review Officer (DRO) hearing.  The Veteran noted, while detailing his back condition, that pain shoots down his legs and makes his legs feel weak.  The Veteran also asserted that he told the doctor about this pain at discharge but his legs were not checked.  Additionally, the Veteran stated that the doctors at an arthritis clinic told him that the pain in his legs was likely due to his lower back pain.  

In January 19, 2006, VA treatment records show that the Veteran reported low back pain radiating down his right leg for two months.  The straight leg test was positive on his right side.  The Veteran was diagnosed with musculoskeletal pain with sciatica.  

In a January 2009 Board hearing on, in pertinent part, the issue of entitlement to service connection for leg pain, the Veteran described problems with his right leg due to his back pain.  The Veteran reported having a sciatic nerve injury.  He also described pain that radiates from his lower back into his right leg to his knee.  

In April 2009, the Veteran stated that his bilateral leg pain was directly from his back injury.  He reported sciatic nerve pain and stated that it was diagnosed as coming from an old back injury.  

The Veteran underwent a VA spine (cervical, thoracic, and lumbar) examination on July 31, 2009.  The Veteran reported radicular pain into both lower extremities distally to the knees.  He stated that this occurs about 3-4 times a day and lasts for 15-20 minutes.  The Veteran also stated that prior to his discharge, he had radicular pain in the lower extremities, but he was never evaluated.  The Veteran's neurological examination was considered to be within normal limits.  Deep tendon reflexes in the lower extremities were considered normal (5/5) and sensation was normal (2/2 level).  Straight-leg raising in the sitting position at 80 degrees bilaterally was associated with low back pain and radicular symptoms in both lower extremities.  The VA examiner diagnosed him with chronic low back syndrome with lumbar radiculopathy. 

An April 2010 VA treatment note reports pain intermittently radiating down both legs.  The straight leg test was negative. 

In August 2010, the Veteran was afforded a VA peripheral nerves and spine examination.  The Veteran reported residual pain in the right and left thigh which radiates down into his calves which is 7 out of 10 on the pain scale.  He also noted residual tingling in his feet.  The Veteran reported an overall increase in pain with standing, lifting, bending, twisting, sitting and coughing.  Neurologic examination of the lower extremities revealed deep tendon reflexes knee jerks 2+ and equal.  The right ankle jerk was 1+.  The left ankle jerk was absent.  Motor function in the lower extremities was intact (5/5).  Sensory examination in the left lower extremity revealed 1/2 over the dorsal aspect of the foot and 1/2 over the left lower leg over the medial aspect.  Sensory examination of the right lower extremity was 2/2.  Pain in his back was noted on ambulation.  The Veteran was able to walk but this caused increased back pain.  Heel walking caused increased back and thigh pain.  The VA examiner diagnosed him with lumbosacral spine strain with lumbar degenerative disk disease with right and left radiculopathy with mild sensory changes noted of the left lower extremity. 

In March 2012, the Veteran underwent a VA thoracolumbar spine examination.  The Veteran was found to have radiculopathy manifested by mild intermittent pain (usually dull) of both the right and left lower extremities.  Sensory examination of the right and left lower extremities was normal at the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The straight leg raising test was negative on both right and left.  There was no muscle atrophy.  

A March 2015 VA treatment note reports that the Veteran rides the bicycle at the gym for 30 minutes three times a week.  The Veteran continued to have low back pain and AM stiffness with goof relief from Naproxen and the back support brace.  The Veteran reported a pain level of 9/10 in his back and legs. 

In August 2015, the Veteran was afforded a VA peripheral nerve examination.  The Veteran reported that he has constant and continuous low back pain in the midline and that his pain is not helped by naproxen and his back support.  The VA examiner found these statements to be in contrast to a VA treatment note from March 2015 that stated the Veteran was riding a gym bicycle for 30 minutes three times a week and he continues to have low back pain and morning stiffness with good relief with naproxen and back support brace.  At the examination, the Veteran also reported that the pain radiates into the backs of both lower extremities to the heels.  He described numbness and tingling in the bottoms of his feet during the day.  

Upon physical examination, the VA examiner did not evaluate symptoms attributable to any peripheral nerve conditions (intermittent pain, paresthesias and/or dysethesias, or numbness) for the lower extremities.  The Veteran was found not to have muscle atrophy.  Deep tendon reflexes of the right and left knee and right and left ankle were normal.  Sensation examination was decreased bilaterally at the thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot toes (L5).  

The August 2015 VA examiner stated that light touch and pinprick sensations were reported as being diminished in nonanatomic and inconsistent pattern throughout both lower extremities, not corresponding to any particular nerve root and/or peripheral nerve distribution.   Additionally, the VA examiner stated that muscle strength could not be accurately evaluated because the Veteran would not exert resistance in attempts at manual muscle testing involving any portion of the left lower extremity, stating that it caused severe low back pain.  The VA examiner further stated that he did not see evidence of any lower extremity weakness in his functional use of the limbs.  The Veteran did not attempt to do straight leg raising on either, stating that it caused too much low back pain.  The VA examiner concluded that the Veteran's sciatic nerve is normal and diagnosed him with mild lumbosacral radiculopathy.  He opined that the examination failed to reveal objective evidence of a significant lumbosacral neuropathy and the evaluation did suggest a high degree of non-organic overlay to his symptoms. 

In September 2015, the Veteran asserted that his August 2015 VA examination was inadequate.  He said that the examination lasted 5 minutes and that the examination was painful.  The Veteran also stated that he could not perform the requests of the examiner because of his pain.  The Veteran reported that he has a sciatic nerve problem in both of his legs.  

In January 2016, the Veteran underwent a thoracolumbar spine VA examination.  Since his last treatment visit, the Veteran reported progressive pain, radicular symptoms and stiffness.  The Veteran was found not to have muscle atrophy.  Muscle strength testing was found to be normal.  The reflex exam was hypoactive on both knees and ankles.  The sensory examination was normal at L2, L3/L4, L4/L5/S1, and L5.  The straight leg raising test was positive on the right and left.  The Veteran was noted to have radicular pain due to his radiculopathy.  Constant pain (may be excruciating at times) of both lower extremities was noted as moderate and intermittent pain (usually dull), paresthesias and/or dysethesia and numbness of both lower extremities were noted as severe.  The VA examiner concluded that the nerve root involved was the L4/L5/S1/S2/S3 nerve root, sciatic nerve, of both the left and right.  The VA examiner concluded that the severity of the radiculopathy on both the right and left was severe. 
A March 2016 VA treatment reports the Veteran's complains of constant chronic pain in his left and right legs and back.  The pain was described as 10/10.  A subsequent note in March 2016 reports no change in his low back pain.  The pain is noted as worse after prolonged sitting or lying down with associated stiffness.  Some relief is noted with naproxen, flexerile, back brace and heat. 

In July 2016, the Veteran underwent a thoracolumbar spine VA examination.  The Veteran reported that his condition had deteriorated since his last examination.  He reported constant pain going down both legs.  The Veteran did not have muscle atrophy.  Muscle strength testing revealed normal strength.  Sensory examination was noted as normal.  The straight leg raising test was negative on both sides.  The Veteran was found to have radicular pain due to radiculopathy.  Constant pain (may be excruciating at times), paresthesias and/or dysethesia and numbness of both lower extremities were noted as severe.  The VA examiner concluded that the nerve root involved was the L4/L5/S1/S2/S3 nerve root, sciatic nerve, of both the left and right. The VA examiner concluded that the severity of the radiculopathy on both the right and left was mild.

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are rated under Diagnostic Code 8520 for sciatic nerve disability. 

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of muscles below the knee is possible, or flexion of the knee is weakened or lost.

The Board notes that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Throughout the course of this appeal, the Veteran has contended that his service-connected right and left lower extremity radiculopathy, or "sciatic nerve injury," has been manifested by more severe symptoms than that contemplated by the 10 percent and 20 percent staged disability ratings assigned.  

Right and Left Lower Extremity Radiculopathy prior to August 5, 2015

After a review of all the evidence, the Board finds that, for the initial rating period prior to August 5, 2015, the Veteran's right and left lower extremity radiculopathy symptoms are contemplated by the criteria for a 10 percent disability rating under Diagnostic Code 8520.

At a January 19, 2006 VA treatment the Veteran reported back pain radiating down his right leg for two months.  The straight leg test was positive on his right side.  The Veteran was diagnosed with musculoskeletal pain with sciatica on his right side.  The evidence of record reflects mild radiculopathy in the sciatic nerve manifested by mild sensory disturbances such as pain radiating down his right leg and tingling in his feet.  The first manifestation of the Veteran's left lower extremity radiculopathy was on July 31, 2009.  Specifically, the July 2009 VA examination found radicular symptoms in both lower extremities and diagnosed the Veteran with chronic low back syndrome with lumbar radiculopathy.  Prior to this examination, while the Veteran reported pain in his lower extremities, there was no medical diagnosis to support a finding of radiculopathy or sciatic of the left lower extremity.  
Additionally, the August 2010 examination revealed normal neurological and sensory examination of the right lower extremity and mild sensory changes in the left lower extremity.  The March 2012 VA examination found normal sensory examination, negative straight leg test, and no muscle atrophy.  In light of this evidence, the Board finds his neurological impairment to be wholly sensory.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).
In this case, a higher 20 percent rating is not warranted for this period, as the evidence does not demonstrate disability in either extremity consistent with moderate incomplete paralysis.  The involvement in the right and left lower extremities is shown to be wholly sensory and to not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's right or left lower extremity impairment results in a higher level of incomplete paralysis.   Therefore, the Veteran's radiculopathy is not manifested by a moderate degree of incomplete paralysis, and thus a higher 20 percent rating is not warranted during the period prior to August 5, 2015.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for left and right lower extremity radiculopathy for the period prior to August 5, 2015.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Lower Extremity and Left Lower Extremity Radiculopathy as of August 5, 2015

After a review of all the evidence, the Board finds that, as of August 5, 2015, the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy each more nearly approximates the criteria for a 20 percent disability rating under Diagnostic Code 8520.

The Board finds that the evidence above is consistent with moderate incomplete paralysis of the right lower extremity and left lower extremity as of August 5, 2015 to warrant a rating of 20 percent, but no higher, under diagnostic Code 8520.  38 C.F.R. §§ 4.3, 4.7, 4.124a (2016).  As of August 5, 2015, the Veteran's disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right lower extremity and left lower extremity than moderately severe incomplete paralysis of the right lower extremity and left lower extremity.  The January 2016 VA examiner concluded that the sciatic nerve root was involved and the severity of the Veteran's radiculopathy was severe.  The Veteran reported radiating pain, numbness, and tingling in the lower extremities.  Further, the constant pain was noted as moderate and intermittent pain, paresthesias and/or dysethesia and numbness were noted as severe.  At the January 2016 examination, the straight leg raising test was positive, and the muscle strength testing and sensory examination were normal.  However, the July 2016 VA examination revealed normal muscle strength and sensory examination and a negative straight leg raising test.  The Veteran was reported to experience severe constant pain, parethesias and/or dysethesia and numbness of his right lower extremity.  The VA examiner concluded that the severity of the radiculopathy was mild. 

In this case, the fact that the August 2015 VA examiner described the Veteran's radiculopathy as "mild," the January 2016 VA examiner described the Veteran's radiculopathy as "severe," and the July 2016 VA examination described the Veteran's radiculopathy as "mild" is not dispositive of the issue.  Here, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2016).  

The Board acknowledges that the August 2015 VA examination found no objective evidence of significant lumbosacral neuropathy and the evaluation did suggest a high degree of non-organic overlay to his symptoms.  However, given the Veteran's consistent lay statements concerning his radiating pain in his legs and the January VA examination, the Board finds that all of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left lower extremities.  38 C.F.R. § 4.124a, DC 8520 (2016).  Therefore, affording the Veteran the benefit of the doubt, the Board finds the Veteran's right lower extremity and left lower extremity radiculopathy were reflective of moderate incomplete paralysis during the period as of August 5, 2015, and a 20 percent rating, but no more, is appropriate.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  As the evidence shows that the nerve impairment involved was wholly sensory, a higher rating in excess of 20 percent is not warranted.  See 38 C.F.R. §4.124a (2016) (when nerve impairment is wholly sensory, the rating should be at most for the moderate degree).

The Board finds that the evidence does not show that the Veteran's impairment of the right lower extremity and left lower extremity approximates moderately severe incomplete paralysis to warrant the higher 40 percent rating.  At most, the Veteran's neurological symptoms generally consist of sensory impairment and slightly diminished reflexes.  The clinical findings over the claims period do not reveal evidence of moderately severe sensory, motor deficits, or diminished muscle strength.  He was never found to have muscle atrophy or trophic skin changes that are associated with more significant neurological disturbances.  38 C.F.R. § 4.120 (2016). 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent rating right and left lower extremity radiculopathy for the period beginning on August 5, 2015.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy for the period prior to August 5, 2015, and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy for the period prior to August 5, 2015, and in excess of 20 percent thereafter is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


